Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 17, 2016

                                     No. 04-16-00002-CV

                              IN THE INTEREST OF J.C.W.,

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015EM504960
                         Honorable Nick Catoe Jr., Judge Presiding


                                       ORDER
       Appellant’s amended brief was filed on June 17, 2016. This court provided appellee with
a copy of appellant’s amended brief, and appellee’s brief is due September 7, 2016.

      Therefore, appellant’s August 11, 2016 letter requesting an extension of time to file his
amended brief is DENIED as MOOT.




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court